Case 2:19-CV-00184-UA-|\/|RI\/| Document 4 Filed 03/25/19 Page 1 of 4 Page|D 274
Filing # 77068249 E-Filed 08/27/2018 04:26:34 PM

IN THE COUNTY COURT OF THE
TWENTIETH JUDICIAL ClRCUlT, IN AND FOR
LEE COUNTY, FLORIDA

NAVTECH US SURVEYORS USSA INC.,

a Florida Corporation as successor to NAVTECH
US CAPTAIN US SURVEYORS, INC.,

a Florida Corporation; NAVTECH US CAPTAIN
US SURVEYORS, LLC, a Delaware corporation,

Plaintiffs,
vs. CASE NO.: 2018-CA-001869
BOAT/U.S., INC. A/K/A

“Boat America Corporation”,
a foreign corporation,

Defendant.
/

BoAT/U.s., INC.’S MoTIoN To DlsMIss
LAINTIFF’$ COMPL_AINT wITH PR§JUDI<L

Defendant, Boat/U.S., Inc. (“Boat/U.S.”), pursuant to Rule l.l40(b)(l) and (b)(6),
hereby moves for dismissal of Plaintiff’s Complaint with prejudice on the grounds that
the relief sought would violate Boat/U.S.’s right to free speech under the First
Amendment, Plaintiff lacks standing to pursue the claims asserted in the Complaint, and
the claims asserted by Plaintiff fail to state claims upon which relief can be granted. In
support thereof, Boath.S. states:

l. Plaintift’s Complaint violates Rule l.l 10(b), which requires that a '
Complaint contain “a short and plain statement of the ultimate facts showing that the

pleader is entitled to relief.” The Complaint is confusing, scattered, and difficult to

eFiled Lee County C|erk of Courts Page 1

Case 2:19-CV-00184-UA-I\/|RI\/| Document 4 Filed 03/25/19 Page 2 of 4 Page|D 275

understand There are also material typographical errors, missing information, and
nonsensical sentences that impede understanding

2. There are three different Navtech entities identified in the caption of the
Complaint and the introductory paragraph, but only one of those entities - Navtech US
Surveyors USSA Inc. -- is identified in the body of the Complaint as the plaintiff.
Accordingly, only Navtech US Surveyors USSA Inc. has clearly attempted to assert
claims against Boat/U.S., but it is impossible for Boat/U.S. to determine whether the
other two entities intended to make their own claims (which, of course, would need to be .
set forth separately in accordance with Florida Rule of Civil Procedure l.llO(t)), or
whether the other entities are named solely as predecessors to Navtech US Surveyors
USSA Inc.

3. The protections of the First Amendment bar, as a matter of law, the claims
that Plaintiff asserts in this case. Plaintiff cannot plead around this issue, and therefore
the Complaint should be dismissed with prejudice

4. The Complaint does not establish Plaintiff’s standing on its own behalf to .
pursue the claims asserted in the Complaint, because there are no allegations that Plaintiff
has a direct and articulable interest in the controversy, which is not hypothetical or
conjectural, and which will be affected by the outcome of the litigation.

5. Plaintiff also does not have associational standing to pursue claims on
behalf of its members, as “associational standing” is not recognized in Florida under the

circumstances of this case.

eFiled Lee County C|erk of Courts Page 2

Case 2:19-CV-00184-UA-|\/|RI\/| Document 4 Filed 03/25/19 Page 3 of 4 Page|D 276

6. Plaintiff has failed to state a cause of action for tortious interference
(Count I), because it has not identified any specific businessrelationship that Boat/U.S.
knew about and with which it then intentionally and unjustifiany interfered

7. Vl/ith regard to the purported claim under the Florida Deceptive and Unfair
Trade Practices Act (“FDUTPA”) (Count II), Plaintiff has failed to allege the existence of
a deceptive act, an unfair trade practice, causation, or that it is a consumer of any goods
or services of Boat/U.S. or that there has been a consumer injury. Further, damages
recoverable under FDUTPA do not include lost nature business

WHEREFORE, Defendant, Boat/U.S., Inc., hereby respectfully requests entry of
an order dismissing this case with prejudice.

s/ Sally R. Culley

LORI J. CALDWELL

Florida Bar No. 0268674

E-mail: lcaldwell@rumberger.com (primary)
docketingorlando@rumberger.com and
lcaldwellsecy@rumberger.com (secondary)

SALLY R. CULLEY

Florida Bar No. 0095060

E-mail: sculley@rumberger.com (primary)
docketingorlando@rumberger.com and
sculleysecy@rumberger.com (secondary)

RUMBERGER, KlRK & CALDWELL

A Professional Association

Lincoln Plaza, Suite 1400

300 South Orange Avenue (32801)

Post OHice Box 1873

Orlando, Florida 32802-1873

Telephone: (407) 872-7300

Telecopier: (407) 841-2133

Attorneys for Defendant, Boat/U.S., Inc.

eFiled Lee County C|erk of Courts Page 3

Case 2:19-CV-00184-UA-|\/|RI\/| Document 4 Filed 03/25/19 Page 4 of 4 Page|D 277

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true copy of the foregoing was served by e- Filing

with the Clerk of Court and via Florida e-Filing Portal to the following, this m day of

August, 2018:

 

ROBERT PHANEUF, ESQ.

3585 Deer Creek Palladian Circle
Deerfield Beach, FL 33442

E-Mail: robbie.phaneuf@gmail.com
Telephone: (305) 890-0296
Telecopier: (305) 615-1585

 

 

 

 

114812|6.|

s/ Sally R. Culley

LORI J. CALDWELL

Florida Bar No. 0268674

E-mail: lcaldwell@rumberger.com (primary)
docketingorlando@rumberger.com and
lcaldwellsecy@rumberger.com (secondary

SALLY R. CULLEY ~

Florida Bar No. 0095060

E-mail: sculley@rumberger.com (primary)
doeketingorlando@rumberger.com and
sculleysecy@rumberger.com (secondary)

RUMBERGER, KIRK & CALDWELL

A Professional Association

Lincoln Plaza, Suite 1400

300 South Orange Avenue (32801)

Post Office Box 1873

Orlando, Florida 32802-1873

Telephone: (407) 872-7300

Telecopier: (407) 841-2133

Attomeysfor Defendant, Boa#U.S., Inc.

eFiled Lee County Clerk of Courts Page 4

